RULEY, JUDGE:
This claim, submitted upon the Amended Notice of Claim with various exhibits attached, and the Answer admitting liability in the sum of $3,061.16, arises from the following facts. On March 4,1976, the claimant made a loan represented by a promissory note in the amount of $4,114.20 to be secured by a lien upon a 1972 model Ford automobile and a 1959 model Freedom house trailer. The claimant forwarded to the respondent the title certificates to those vehicles, requesting that its lien be shown upon them. The respondent complied with the request, returning to the claimant title certificates which showed its lien. Thereafter, following default in payment of the loan, the claimant, upon attempting repossession, learned that the respondent, through some unexplained inadvertence or neglect, had provided the borrower with title certificates to the vehicle which showed no lien. In addition, the borrower had sold the vehicles to some other person or persons. The claimant then sued the borrower in the Circuit Court of Roane County, and obtained a default judgment on January 5,1977, in the sum of $3,061.16 plus interest and costs. Execution was issued upon the judgment but was returned unsatisfied on June 28, 1979. Following the precedent of Wood County Bank v. Department of Motor Vehicles, 12 Ct.Cl. 276 (1979), it appears that an award in the sum of $3,061.16 should be, and it is hereby, made. An award of interest in this case is expressly precluded by West Virginia Code §14-2-12, and the Court is not aware of any authority for an award of attorney fees in a case of this type.
Award of $3,061.16.